Citation Nr: 1545003	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-40 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than September 30, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1988 and from September 1990 to May 1991.  The Veteran has been designated as incompetent to handle disbursement of funds, and the Appellant is the Veteran's spouse-payee.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA RO that granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent evaluation effective September 30, 2004.  A May 2015 rating decision increased the Veteran's rating to 100 percent, also effective as of that date.

This appeal has previously been before the Board, most recently in February 2013, when it remanded the Veteran's claim in order to afford the Veteran with the opportunity to submit additional medical evidence.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for PTSD was received on December 14, 2001, and his claim was denied in a February 2003 rating decision.

2.  In November 2002, in connection with the Veteran's initial claim of entitlement to service connection for PTSD, the Veteran provided sufficient information to permit a meaningful inquiry of the service department to corroborate an alleged stressor.

3.  Service department records received in February 2006, in the form of a report from the U.S. Army & Joint Services Records Research Center (JSRRC), in part, formed the basis of the grant of service connection for PTSD in the January 2009 rating decision on appeal.

2.  In July 2014, the Veteran submitted medical evidence indicating that he was diagnosed with PTSD on January 9, 2003.


CONCLUSION OF LAW

The criteria for an effective date of January 9, 2003, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and she has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service medical records, VA treatment records, and private treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim, and he has retained the services of a representative.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Earlier Effective Date

The Appellant claims that the Veteran is entitled to an earlier effective date for the award of service connection for PTSD.  

Turning to the facts in this case, VA received the Veteran's initial claim of entitlement to service connection for PTSD on December 14, 2001.  In a November 2002 examination, the Veteran reported that he was deployed to Saudi Arabia during the Gulf War.  The Veteran stated that he drove a truck that carried tanks to the front lines and dropped them off, and he was often in combat.  The Veteran indicated that his unit lost several vehicles, but no soldiers were killed.  The Veteran served as a combat medic, provided treatment to a number of casualties, and assisted at surgery.  The Veteran reported that he missed combat and never felt in any danger, even though his unit came under attack with mortars and small arms fire.  The Veteran stated that his military experience was one of the most positive experiences of his life, and he enjoyed combat.  The examiner thus concluded that the Veteran did not meet the criteria for a diagnosis with PTSD based on his wartime experience.   A February 2003 rating decision denied the Veteran's claim, finding that the Veteran did not meet the diagnostic criteria for PTSD.  The Veteran neither appealed that decision nor submitted any additional evidence within one year of that decision.  Thus, that decision became final one year later and represents a final denial of the claim.  38 C.F.R. § 3.104 (2015).

VA received the Veteran's request to reopen his claim for service connection for PTSD in September 2004.  At that time, the Veteran described experiencing symptoms such as flashbacks, an inability to sleep, depression, and intrusive thoughts.  The Veteran described in-service stressors and submitted VA outpatient treatment records showing a diagnosis with PTSD as early as November 2003.  A March 2005 rating decision reopened the Veteran's claim for service connection for PTSD but denied it on the merits, finding that the evidence did not support the occurrence of his claimed in-service stressor.  

In April 2005, the Veteran timely disagreed with this rating decision.  In February 2006, documentation from the JSRRC indicated that it had searched the Defense Personnel Records Image Retrieval System and reviewed a 1990-1991 unit history submitted by the 129th Transportation Company, which indicated that the unit's mission was transporting disabled main battle tanks and other heavy equipment over primary and alternate main supply routes.  Convoys were conducted on hazardous roads.  Due to the unit's mission, it was feasible that the Veteran witnessed the destruction of war.  

A statement of the case was issued in March 2006, and in April 2006, the Veteran perfected his appeal to the Board.  In May 2008, the Board reopened the Veteran's claim and remanded the Veteran's claim for further development.  

An October 2008 examination confirmed the Veteran's diagnosis with PTSD.  Based on this evidence, a January 2009 rating decision granted the Veteran's claim and assigned a 30 percent evaluation effective September 30, 2004, the date when the Veteran filed his petition to reopen his claim.  

In November 2009, the Veteran timely disagreed with both the rating (which, as described above, has subsequently been increased to 100 percent) and the effective date assigned to his award of service connection.  The Veteran, through his representative, argued that the proper effective date for the Veteran's award of service connection was November 20, 2001, the date when the Veteran filed his original claim for service connection (the Board notes that while the Veteran may have dated this form November 20, 2001, VA received this claim on December 14, 2001).  The Veteran's representative said that the February 2006 receipt of supplemental service department records from the JSRRC established the occurrence of the Veteran's stressors and supported his diagnosis of PTSD.  Thus, the representative argued, because the award was based in part on such records, VA was required to reconsider its November 2001 claim, rather than simply reopen it.  

Turning to an analysis of this evidence, when new and material evidence consists of a supplemental report from the service department, received before or after a decision has become final, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2006).  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2006).  Such records do not, however, include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2006).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2006).

The Board finds that the unit history provided in the February 2006 JSRRC response was the type of record contemplated by 38 C.F.R. § 3.156(c)(1).  Furthermore, the Veteran, at the time of his November 2002 examination, stated that he was a truck driver, and his unit came under attack with mortars and small arms fire.  The Board thus finds that the Veteran provided sufficient information for VA to identify and obtain the records from the JSRRC in connection with the previously-denied February 2003 claim.  While the January 2009 rating decision was based largely on the Veteran's subsequent diagnosis with PTSD, the Board, affording the Veteran with the benefit of the doubt, finds that the January 2009 award was based at least in part on the newly-submitted JSRRC records.  The unit records associated with the claims file thus warrant reconsideration of the Veteran's December 2001 claim of service connection for PTSD.

With a December 14, 2001, date of claim established based on reconsideration, the Board will next turn to the proper effective date to be assigned to the Veteran's award of service connection for PTSD.  Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The "date entitlement arose" is not defined in the current statute or regulation; instead, it has been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In this case, the Board observes nothing in the record before December 14, 2001, that could be construed as a formal or informal claim of entitlement to service connection for PTSD.  The Veteran's December 14, 2001, claim was received greater than one year from his separation from service, thus the proper effective date is the later of the date of claim or the date entitlement arose, or, in this case, when the Veteran was first diagnosed with PTSD.  Upon review of the evidence of record, the Board finds that the Veteran was first diagnosed with PTSD by a private physician, Dr. Whipple, on January 9, 2003.  While the Veteran has argued that his PTSD manifested before that date, the Board notes that clinicians were unable to reach this conclusion before January 9, 2003.  For example, in September 2000, while Dr. Whipple noted that the Veteran was in a "high-risk category for developing PTSD," he could not diagnose the Veteran with PTSD at that time.  Similarly, in treatment records from October 2000, November 2000, January 2001, April 2001, August 2001, November 2001, February 2002, June 2002, Dr. Whipple, upon consideration of the Veteran's symptoms, diagnosed the Veteran only with attention deficit hyperactivity disorder.  Thus, while the Board has considered the Veteran's contentions that his PTSD may have manifested before January 9, 2003, the weight of the medical evidence of record is contrary to such a finding, and the Board places greater probative weight on the findings of clinicians trained in the diagnosis of psychiatric disabilities.  Thus, the Board finds that the Veteran's entitlement to service connection for PTSD arose on January 9, 2003, the date when he was first diagnosed with such disability.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to an appropriate psychiatric diagnosis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran is not medical qualified to diagnose PTSD.  The Veteran may be competent to report diagnoses that have been rendered, and it is noted that the Veteran's representative has argued that the Veteran was treated for PTSD by Dr. Hough and Dr. Hart prior to 2004, but that no records were available.  This is unfortunate, but as discussed in the preceding paragraph, the evidence of record from the Veteran's own doctor found that in the years from 2001-early 2003, the Veteran was not found to meet the criteria for PTSD.  This evidence is given significant weight and is ultimately found to be the most probative evidence.  As such, the records from Dr. Whipple are found to set the effective date in this case.
 
Accordingly, service connection for PTSD is warranted as of the date that entitlement to service connection arose, or January 9, 2003, which is later than the date when the Veteran filed his claim of entitlement to service connection for PTSD on December 14, 2001.  38 C.F.R. § 3.400 (2015).


ORDER

Subject to the provisions governing the award of monetary benefits, an effective date of January 9, 2003, but no earlier, for the award of service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


